



 
 
Exhibit 10.1

FIVE BELOW, INC.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN
SECTION 1. Purpose; Definitions. The purposes of the Five Below, Inc. Amended
and Restated Equity Incentive Plan (the “Plan”) are to: (a) enable Five Below,
Inc. (the “Company”) and its affiliated companies to recruit and retain highly
qualified employees, directors and consultants; (b) provide those employees,
directors and consultants with an incentive for productivity; and (c) provide
those employees, directors and consultants with an opportunity to share in the
growth and value of the Company.
For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:
(a) “Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.
(b) “Applicable Law” means the legal requirements relating to the administration
of and issuance of securities under stock incentive plans, including, without
limitation, the requirements of state corporations law, federal, state and
foreign securities law, federal, state and foreign tax law, and the requirements
of any stock exchange or quotation system upon which the Shares may then be
listed or quoted.
(c) “Award” means an award of Options, Restricted Stock, Restricted Stock Units
or Performance Awards made under this Plan.
(d) “Award Agreement” means, with respect to any particular Award, the written
document that sets forth the terms of that particular Award.
(e) “Board” means the Board of Directors of the Company, as constituted from
time to time.
(f) “Cause” means with respect to any Participant, unless otherwise defined in
the Participant’s employment agreement, service agreement or signed offer
letter: (i) the Participant’s habitual intoxication or drug addiction; (ii) the
Participant’s violation of the Company’s written policies, procedures or codes
including, without limitation, those with respect to harassment (sexual or
otherwise) and ethics; (iii) the Participant’s refusal or willful failure by the
Participant to perform such duties as may reasonably be delegated or assigned to
him, consistent with his position; (iv) the Participant’s willful refusal or
willful failure to comply with any requirement of the Securities and Exchange
Commission or any securities exchange or self-regulatory organization then
applicable to the Company; (v) the Participant’s willful or wanton misconduct in
connection with the performance of his or her duties including, without
limitation, breach of fiduciary duties; (vi) the Participant’s breach (whether
due to inattention, neglect, or knowing conduct) of any of the material
provisions of his or her employment or service agreement, if any; (vii) the
Participant’s conviction of, guilty, no contest or nolo contendere plea to, or
admission or confession to any felony (other than driving while intoxicated or
driving under the influence of alcohol) or any act of fraud, misappropriation,
embezzlement or any misdemeanor involving moral turpitude; (viii) the
Participant’s dishonesty detrimental to the best interest of the Company; (ix)
the Participant’s involvement in any matter which, in the opinion of the
Company’s Chief Executive Officer (or, in the case of the Chief Executive
Officer, the Committee), is reasonably likely to cause material prejudice or
embarrassment to the Company’s business; or (x) solely in the case of a
Non-Employee Director, any other action by the Participant which the Committee
determines constitutes “cause.” Notwithstanding the foregoing, if a Participant
and the Company (or any of its Affiliates) have entered into an employment
agreement, consulting agreement or other similar agreement that specifically
defines “cause,” then with respect to such Participant, “Cause” shall have the
meaning defined in such other agreement.
(g) “Change in Control” shall mean the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total power to vote for the election of
directors of the Company; (ii) during any twelve month period, individuals who
at the beginning of such period constitute the Board and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in Section 1(g)(i), Section
1(g)(iii), Section 1(g)(iv) or Section 1(g)(v) hereof) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period of whose election or nomination
for election was previously approved, cease for any reason to constitute a
majority thereof; (iii) the merger or consolidation of the Company with another
corporation where the stockholders of the Company, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such





--------------------------------------------------------------------------------





stockholders to 50% or more of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); (iv) the sale or other disposition of all or substantially
all of the assets of the Company; (v) a liquidation or dissolution of the
Company or (vi) acceptance by shareholders of the Company of shares in a share
exchange if the shareholders of the Company immediately before such share
exchange do not or will not own directly or indirectly immediately following
such share exchange more than fifty percent (50%) of the combined voting power
of the outstanding voting securities of the entity resulting from or surviving
such share exchange in substantially the same proportion as their ownership of
the voting securities outstanding immediately before such share exchange.
Notwithstanding anything in the Plan or an Award Agreement to the contrary, if
an Award is subject to Section 409A of the Code, no event that, but for the
application of this paragraph, would be a Change in Control as defined in the
Plan or the Award Agreement, as applicable, shall be a Change in Control unless
such event is also a “change in control event” as defined in Section 409A of the
Code.
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
(i) “Committee” means the committee designated by the Board to administer the
Plan under Section 2. To the extent required under Applicable Law, the Committee
shall have at least two members and each member of the Committee shall be a
Non-Employee Director and an Outside Director.
(j) “Director” means a member of the Board.
(k) “Disability” means a condition rendering a Participant Disabled.
(l) “Disabled” will have the same meaning as set forth in Section 22(e)(3) of
the Code.
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n) “Fair Market Value” means, as of any date, the value of a Share determined
as follows: (i) if the Shares are listed on any established stock exchange or a
national market system, including, without limitation, the Nasdaq Global Select
Market, the Fair Market Value of a Share will be the closing sales price for
such stock as quoted on that system or exchange (or the system or exchange with
the greatest volume of trading in Shares) at the close of regular hours trading
on the day of determination; (ii) if the Shares are regularly quoted by
recognized securities dealers but selling prices are not reported, the Fair
Market Value of a Share will be the mean between the high bid and low asked
prices for Shares at the close of regular hours trading on the day of
determination; or (iii) if Shares are not traded as set forth above, the Fair
Market Value will be determined in good faith by the Committee taking into
consideration such factors as the Committee considers appropriate, such
determination by the Committee to be final, conclusive and binding.
Notwithstanding the foregoing, in connection with a Change in Control, Fair
Market Value shall be determined in good faith by the Committee, such
determination by the Committee to be final conclusive and binding.
(o) “Incentive Stock Option” means any Option intended to be an “Incentive Stock
Option” within the meaning of Section 422 of the Code.
 
(p) “Non-Employee Director” will have the meaning set forth in Rule
16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under the
Exchange Act, or any successor definition adopted by the Securities and Exchange
Commission.
(q) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.
(r) “Outside Director” means a member of the Board who meets the definition of
an “outside director” under Section 162(m) of the Code.
(s) “Option” means any option to purchase Shares (including an option to
purchase Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 hereof.
(t) “Parent” means, in respect of the Company, a “parent corporation” as defined
in Sections 424(e) of the Code.
(u) “Participant” means an employee, consultant, Director, or other service
provider of or to the Company or any of its respective Affiliates to whom an
Award is granted
(v) “Performance Award” means any Award that, pursuant to Section 9, is granted,
vested and/or settled upon the achievement of specified performance conditions.





--------------------------------------------------------------------------------





(w) “Performance Goals” means a goal that must be met by the end of a period
specified by the Committee (but that is substantially uncertain of being met
before the grant of the Award) based upon: (i) specified levels of or increases
in revenue, operating income, pre-tax earnings or income, return on capital,
equity measures/ratios (on a gross, adjusted, net, pre-tax or post tax basis),
including basic earnings per share, diluted earnings per share, total earnings,
earnings growth, earnings before interest and taxes, or EBIT, and earnings
before interest, taxes, depreciation and amortization, EBITDA or operational
cash flow; (ii) completion of acquisitions or business expansion; (iii)
operating efficiency; (iv) implementation or completion of critical projects or
related milestones, (v) comparable store sales or non-comparable store sales;
(vi) comparable store sales or sales growth; (vii) new store sales; (viii) store
fundraising initiatives; (ix) new store openings; (x) gross margin; (xi)
inventory shrink; (xii) vendor allowances; (xiii) inventory turns; (xiv)
inventory levels; (xv) distribution center productivity levels; (xvi) customer
service levels; (xvii) customer or employee satisfaction; (xviii) employee
recruiting and development; (xix) number and timing of store construction; (xx)
visual merchandising initiatives; (xxi) advertising effectiveness; (xxii) number
and timing of lease negotiations; (xxiii) development of new markets; (xxiv)
financial ratios; (xxv) strategic initiatives; (xxvi) improvement in or
attainment of operating expense levels; (xxvii) improvement in or attainment of
capital expense levels; (xxviii) the achievement of a certain level of,
reduction of, or other specified objectives with regard to limiting the level of
increase in, the Company’s bank debt or other public or private debt or
financial obligations; (xxix) the attainment of a certain level of, reduction
of, or other specified objectives with regard to limiting the level in or
increase in all or a portion of controllable expenses or costs or other expenses
or costs; (xxx) individual objectives; and any combination of the foregoing;
and/or (xxxi) budget and expense management. The Committee shall have discretion
to determine the specific targets with respect to each of these categories of
Performance Goals.
(x) “Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.
(y) “Plan” means the Five Below, Inc. Amended and Restated Equity Incentive Plan
herein set forth, as amended from time to time.
(z) “Restricted Stock” means Shares that are subject to restrictions pursuant to
Section 7 hereof.
(aa) “Restricted Stock Unit” means a right granted under and subject to
restrictions pursuant to Section 8 hereof.
 
(bb) “Shares” means shares of the Company’s common stock, par value $0.01,
subject to substitution or adjustment as provided in Section 3(c) hereof.
(cc) “Subsidiary” means, in respect of the Company, a subsidiary company as
defined in Sections 424(f) and (g) of the Code.
SECTION 2. Administration. The Plan shall be administered by the Committee. Any
action of the Committee in administering the Plan shall be final, conclusive and
binding on all persons, including the Company, its Subsidiaries, Affiliates,
their respect employees, the Participants, persons claiming rights from or
through Participants and stockholders of the Company.
The Committee will have full authority to grant Awards under this Plan and
determine the terms of such Awards. Such authority will include the right to:
(a) select the individuals to whom Awards are granted (consistent with the
eligibility conditions set forth in Section 4);
(b) determine the type of Award to be granted;
(c) determine the number of Shares, if any, to be covered by each Award;
(d) establish the terms and conditions of each Award;
(e) subject to Section 9, establish the performance conditions relevant to any
Award and certify whether such performance conditions have been satisfied;
(f) approving forms of agreements (including Award Agreements) for use under the
Plan;
(g) determine whether and under what circumstances an Option may be exercised
without a payment of cash under Section 5(d);
(h) accelerate the vesting or exercisability of an Award and to modify or amend
each Award, subject to Section 10; and
(i) extend the period of time for which an Option is to remain exercisable
following a Participant’s termination of service to the Company from the limited
period otherwise in effect for that Option to such greater period of time as the
Committee deems





--------------------------------------------------------------------------------





appropriate, but in no event beyond the expiration of the term of the Option.
The Committee will have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it, from
time to time, deems advisable; to establish the terms and form of each Award
Agreement; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it deems necessary to carry out the intent of the
Plan.
The Committee may delegate to one or more officers of the Company the authority
to grant Awards to Participants who are not subject to the requirements of
Section 16 of the Exchange Act or Section 162(m) of the Code and the rules and
regulations thereunder, provided that the Committee shall have fixed the total
number of Shares subject to such delegation. Any such delegation shall be
subject to the applicable corporate laws of the Commonwealth of Pennsylvania.
The Committee may revoke any such allocation or delegation at any time for any
reason with or without prior notice.


No Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.
SECTION 3. Shares Subject to the Plan.
(a) Shares Subject to the Plan. Subject to adjustment as provided in Section
3(c) of the Plan, the maximum number of Shares that may be issued in respect of
Awards under the Plan is 7,600,000 Shares (inclusive of Awards issued under any
prior version of the Plan that remain outstanding as of the effective date of
the Plan ) (the “Plan Limit”), fifty percent (50%) of which Shares may be issued
in respect of Incentive Stock Options. Any shares issued hereunder may consist,
in whole or in part, of authorized and unissued shares or treasury shares. Any
shares issued by the Company through the assumption or substitution of
outstanding grants in connection with the acquisition of another entity shall
not reduce the maximum number of shares available for delivery under the Plan.
In accordance with the requirements under Section 162(m) of the Code, the
maximum number of Shares underlying Awards (including Options, Restricted Stock,
Restricted Stock Units and Performance Awards) that may be granted during a
calendar year to any individual Participant shall be fifty percent (50%) of the
Plan Limit.
(b) Effect of the Expiration or Termination of Awards. If and to the extent that
an Option expires, terminates or is canceled or forfeited for any reason without
having been exercised in full, the Shares associated with that Option will again
become available for grant under the Plan. Similarly, if and to the extent an
Award of Restricted Stock or Restricted Stock Units is canceled or forfeited for
any reason, the Shares subject to that Award will again become available for
grant under the Plan. Shares withheld in settlement of a tax withholding
obligation associated with an Award, or in satisfaction of the exercise price
payable upon exercise of an Option, will not become available for grant under
the Plan.
(c) Other Adjustment. In the event of any corporate event or transaction such as
a merger, consolidation, reorganization, recapitalization, stock split, reverse
stock split, split up, spin-off, combination of shares, exchange of shares,
stock dividend, dividend in kind, or other like change in capital structure
(other than ordinary cash dividends) to shareholders of the Company, or other
similar corporate event or transaction affecting the Shares, the Committee, to
prevent dilution or enlargement of Participants’ rights under the Plan, shall,
in such manner as it may deem equitable, substitute or adjust, in its sole
discretion, the number and kind of shares that may be issued under the Plan or
under any outstanding Awards, the number and kind of shares subject to
outstanding Awards, the exercise price, grant price or purchase price applicable
to outstanding Awards, and/or any other affected terms and conditions of this
Plan or outstanding Awards. The Committee shall not make any adjustment that
would adversely affect the status of any Award that is “performance-based
compensation” under Section 162(m) of the Code.
(d) Change in Control. Notwithstanding anything to the contrary set forth in the
Plan, upon any Change in Control, the Committee may, in its sole and absolute
discretion and without the need for the consent of any Participant, take one or
more of the following actions contingent upon the occurrence of that Change in
Control:
(i) cause any or all outstanding Awards to become vested and immediately
exercisable (as applicable), in whole or in part;
(ii) cause any outstanding Option to become fully vested and immediately
exercisable for a reasonable period in advance of the Change in Control and, to
the extent not exercised prior to that Change in Control, cancel that Option
upon closing of the Change in Control;
(iii) cancel any unvested Award or unvested portion thereof, with or without
consideration;
(iv) cancel any Award in exchange for a substitute award;
(v) redeem any Restricted Stock or Restricted Stock Unit for cash and/or other
substitute consideration with value equal to Fair Market Value of an
unrestricted Share on the date of the Change in Control;


(vi) cancel any Option in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of





--------------------------------------------------------------------------------





Shares subject to that Option, multiplied by (B) the difference, if any, between
the Fair Market Value per Share on the date of the Change in Control and the
exercise price of that Option; provided, that if the Fair Market Value per Share
on the date of the Change in Control does not exceed the exercise price of any
such Option, the Committee may cancel that Option without any payment of
consideration therefor;
(vii) take such other action as the Committee shall determine to be reasonable
under the circumstances; and/or
(viii) notwithstanding any provision of this Section 3(d), in the case of any
Award subject to Section 409A of the Code, such Award shall vest and be
distributed only in accordance with the terms of the applicable Award Agreement
and the Committee shall only be permitted to use discretion to the extent that
such discretion would be permitted under Section 409A of the Code.
In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.
SECTION 4. Eligibility. Employees, Directors, consultants, and other individuals
who provide services to the Company or its Affiliates are eligible to be granted
Awards under the Plan; provided, however, that only employees of the Company,
any Parent or a Subsidiary are eligible to be granted Incentive Stock Options.
SECTION 5. Options. Options granted under the Plan may be of two types: (i)
Incentive Stock Options or (ii) Non-Qualified Stock Options. The Award Agreement
shall state whether such grant is an Incentive Stock Option or a Non-Qualified
Stock Option. Any Option granted under the Plan will be in such form as the
Committee may at the time of such grant approve.
The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee deems appropriate in
its sole and absolute discretion:
(a) Option Price. The exercise price per Share under an Option will be
determined by the Committee and will not be less than 100% of the Fair Market
Value of a Share on the date of the grant. However, any Incentive Stock Option
granted to any Participant who, at the time the Option is granted, owns, either
directly and/or within the meaning of the attribution rules contained in Section
424(d) of the Code, stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, will have an exercise price per
Share of not less than 110% of Fair Market Value per Share on the date of the
grant.
(b) Option Term. The term of each Option will be fixed by the Committee, but no
Option will be exercisable more than 10 years after the date the Option is
granted. However, any Incentive Stock Option granted to any Participant who, at
the time such Option is granted, owns, either directly and/or within the meaning
of the attribution rules contained in Section 424(d) of the Code, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, may not have a term of more than 5 years. No Option may be
exercised by any Person after expiration of the term of the Option.
(c) Exercisability. Options will vest and be exercisable at such time or times
and subject to such terms and conditions as determined by the Committee.
(d) Method of Exercise. Subject to the terms of the applicable Award Agreement,
the exercisability provisions of Section 5(c) and the termination provisions of
Section 6, Options may be exercised in whole or in part from time to time during
their term by the delivery of written notice to the Company specifying the
number of Shares to be purchased. Such notice will be accompanied by payment in
full of the purchase price, either by certified or bank check, or such other
means as the Committee may accept. The Committee may, in its sole discretion,
permit payment of the exercise price of an Option in the form of previously
acquired Shares based on the Fair Market Value of the Shares on the date the
Option is exercised or through means of a “net settlement,” whereby the Option
exercise price will not be due in cash and where the number of Shares issued
upon such exercise will be equal to: (A) the product of (i) the number of Shares
as to which the Option is then being exercised, and (ii) the excess, if any, of
(a) the then current Fair Market Value per Share over (b) the Option exercise
price, divided by (B) the then current Fair Market Value per Share.
No Shares will be issued upon exercise of an Option until full payment therefor
has been made. A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 15(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.
(e) Incentive Stock Option Limitations. In the case of an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time of grant) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company, its Parent or any Subsidiary will not





--------------------------------------------------------------------------------





exceed $100,000. For purposes of applying the foregoing limitation, Incentive
Stock Options will be taken into account in the order granted. To the extent any
Option does not meet such limitation, that Option will be treated for all
purposes as a Non-Qualified Stock Option.
(f) Termination of Service. Unless otherwise specified in the applicable Award
Agreement or as otherwise provided by the Committee at or after the time of
grant, Options will be subject to the terms of Section 6 with respect to
exercise upon or following termination of employment or other service.
SECTION 6. Termination of Service. Unless otherwise specified with respect to a
particular Option in the applicable Award Agreement or otherwise determined by
the Committee, any portion of an Option that is not exercisable upon termination
of service will expire immediately and automatically upon such termination and
any portion of an Option that is exercisable upon termination of service will
expire on the date it ceases to be exercisable in accordance with this
Section 6.
(a) Termination by Reason of Death. If a Participant’s service with the Company
or any Affiliate terminates by reason of death, any Option held by such
Participant may thereafter be exercised, to the extent it was exercisable at the
time of his or her death or on such accelerated basis as the Committee may
determine at or after grant, by the legal representative of the estate or by the
legatee of the Participant, for a period expiring (i) at such time as may be
specified by the Committee at or after grant, or (ii) if not specified by the
Committee , then 12 months from the date of death, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, upon the expiration of the
stated term of such Option.
(b) Termination by Reason of Disability. If a Participant’s service with the
Company or any Affiliate terminates by reason of Disability, any Option held by
such Participant may thereafter be exercised by the Participant or his personal
representative, to the extent it was exercisable at the time of termination, or
on such accelerated basis as the Committee may determine at or after grant, for
a period expiring (i) at such time as may be specified by the Committee at or
after grant, or (ii) if not specified by the Committee, then 12 months from the
date of termination of service, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, upon the expiration of the stated term of
such Option.
(c) Cause. If a Participant’s service with the Company or any Affiliate is
terminated for Cause: (i) any Option, or portion thereof, not already exercised
will be immediately and automatically forfeited as of the date of such
termination, and (ii) any Shares for which the Company has not yet delivered
share certificates will be immediately and automatically forfeited and the
Company will refund to the Participant the Option exercise price paid for such
Shares, if any.


(d) Other Termination. If a Participant’s service with the Company or any
Affiliate terminates for any reason other than death, Disability or Cause, any
Option held by such Participant may thereafter be exercised by the Participant,
to the extent it was exercisable at the time of such termination, or on such
accelerated basis as the Committee may determine at or after grant, for a period
expiring (i) at such time as may be specified by the Committee at or after
grant, or (ii) if not specified by the Committee, then 90 days from the date of
termination of service, or (iii) if sooner than the applicable period specified
under (i) or (ii) above, upon the expiration of the stated term of such Option.
SECTION 7. Restricted Stock.
(a) Issuance. Restricted Stock may be issued either alone or in conjunction with
other Awards. The Committee will determine the time or times within which
Restricted Stock may be subject to forfeiture, and all other conditions of such
Awards. The purchase price for Restricted Stock may, but need not, be zero. The
prospective recipient of an Award of Restricted Stock will not have any rights
with respect to such Award, unless and until such recipient has delivered to the
Company an executed Award Agreement and has otherwise complied with the
applicable terms and conditions of such Award.
(b) Certificates. Upon the Award of Restricted Stock, the Committee may direct
that a certificate or certificates representing the number of shares of Common
Stock subject to such Award be issued to the Participant or placed in a
restricted stock account (including an electronic account) with the transfer
agent and in either case designating the Participant as the registered owner.
The certificate(s) representing such shares shall be physically or
electronically legended, as applicable, as to sale, transfer, assignment, pledge
or other encumbrances during the Restriction Period and if issued to the
Participant, returned to the Company, to be held in escrow during the
Restriction Period. As a condition to any Award of Restricted Stock, the
Participant may be required to deliver to the Company a share power, endorsed in
blank, relating to the Shares covered by such Award.
(c) Restrictions and Conditions. The Award Agreement evidencing the grant of any
Restricted Stock will incorporate the following terms and conditions and such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee deems appropriate in its sole and absolute discretion:
(i) During a period commencing with the date of an Award of Restricted Stock and
ending at such time or times as specified by the Committee (the “Restriction
Period”), the Participant will not be permitted to sell, transfer, pledge,
assign or otherwise





--------------------------------------------------------------------------------





encumber Restricted Stock awarded under the Plan. The Committee may condition
the lapse of restrictions on Restricted Stock upon the continued employment or
service of the recipient, the attainment of specified individual or corporate
performance goals, or such other factors as the Committee may determine, in its
sole and absolute discretion.
(ii) While any Share of Restricted Stock remain subject to restriction, the
Participant will have, with respect to the Restricted Stock, the right to vote
the Shares, but will not have the right to receive any cash distributions or
dividends prior to the lapse of the Restriction Period underlying such Shares
unless otherwise provided under the applicable Award Agreement or as determined
by the Committee. If any cash distributions or dividends are payable with
respect to the Restricted Stock, the Committee, in its sole discretion, may
require the cash distributions or dividends to be subjected to the same
Restriction Period as is applicable to the Restricted Stock with respect to
which such amounts are paid, or, if the Committee so determines, reinvested in
additional Restricted Stock to the extent Shares are available under
Section 3(a) of the Plan. A Participant shall not be entitled to interest with
respect to any dividends or distributions subjected to the Restriction Period.
Any distributions or dividends paid in the form of securities with respect to
Restricted Stock will be subject to the same terms and conditions as the
Restricted Stock with respect to which they were paid, including, without
limitation, the same Restriction Period.
(iii) Subject to the provisions of the applicable Award Agreement or as
otherwise determined by the Committee, if a Participant’s service with the
Company and its Affiliates terminates prior to the expiration of the applicable
Restriction Period, the Participant’s Restricted Stock that then remains subject
to forfeiture will then be forfeited automatically.
 
SECTION 8. Restricted Stock Units. Subject to the other terms of the Plan, the
Committee may grant Restricted Stock Units to eligible individuals and may, in
its sole and absolute discretion, impose conditions on such units as it may deem
appropriate, including, without limitation, continued employment or service of
the recipient or the attainment of specified individual or corporate performance
goals. Each Restricted Stock Unit shall be evidenced by an Award Agreement in
the form that is approved by the Committee and that is not inconsistent with the
terms and conditions of the Plan. Each Restricted Stock Unit will represent a
right to receive from the Company, upon fulfillment of any applicable
conditions, an amount equal to the Fair Market Value (at the time of the
distribution) of one Share. Distributions may be made in Shares. All other terms
governing Restricted Stock Units, such as vesting, time and form of payment and
termination of units shall be set forth in the applicable Award Agreement. The
Participant shall not have any shareholder rights with respect to the Shares
subject to a Restricted Stock Unit Award until that Award vests and the Shares
are actually issued thereunder. Subject to the provisions of the applicable
Award Agreement or as otherwise determined by the Committee, if a Participant’s
service with the Company terminates prior to the Restricted Stock Unit Award
vesting, the Participant’s Restricted Stock Units that then remain subject to
forfeiture will then be forfeited automatically.
SECTION 9. Performance Based Awards.
(a) Performance Awards Generally. The Committee may grant Performance Awards in
accordance with this Section 9. Performance Awards may be denominated as a
number of Shares or specified number of other Awards, which may be earned upon
achievement or satisfaction of such Performance Goals as may be specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the vesting or settlement of the
Award upon the achievement or satisfaction of such Performance Goals as may be
specified by the Committee.
(b) Adjustments to Performance Goals. The Committee may provide, at the time
Performance Goals are established, that adjustments will be made to those
performance goals to take into account, in any objective manner specified by
that committee, the impact of one or more of the following: (A) gain or loss
from all or certain claims and/or litigation and insurance recoveries, (B) the
impairment of tangible or intangible assets, (C) stock-based compensation
expense, (D) restructuring activities reported in the Company’s public filings,
(E) investments, dispositions or acquisitions, (F) loss from the disposal of
certain assets, (G) gain or loss from the early extinguishment, redemption, or
repurchase of debt, (H) changes in accounting principles, or (I) any other item,
event or circumstance that would not cause an Award to fail to constitute
“qualified performance-based compensation” under Section 162(m) of the Code (to
the extent such Award is intended to be “qualified performance-based
compensation”). An adjustment described in this Section may relate to the
Company or to any subsidiary, division or other operational unit of the Company
or its Affiliates, as determined by the committee at the time the performance
goals are established. Any adjustment shall be determined in accordance with
generally accepted accounting principles and standards, unless such other
objective method of measurement is designated by the committee at the time
performance objectives are established. In addition, adjustments will be made as
necessary to any performance criteria related to the Company’s stock to reflect
changes in corporate capitalization, including a recapitalization, stock split
or combination, stock dividend, spin-off, merger, reorganization or other
similar event or transaction affecting the Company’s equity.
(c) Other Terms of Performance Awards. The Committee may specify other terms
pertinent to a Performance Award in the applicable Award Agreement, including
terms relating to the treatment of that Award in the event of a Change in
Control prior to the end of the applicable performance period. The Participant
shall not have any shareholder rights with respect to the Shares subject to a
Performance Award until the Shares are actually issued thereunder. Subject to
the provisions of the applicable





--------------------------------------------------------------------------------





Award Agreement or as otherwise determined by the Committee, if a Participant’s
service with the Company terminates prior to the Performance Award vesting, the
Participant’s Performance Award or portion thereof that then remains subject to
forfeiture will then be forfeited automatically.
 
SECTION 10. Amendments and Termination. The Board may amend, alter or
discontinue the Plan at any time. However, except as otherwise provided in
Section 3, no amendment, alteration or discontinuation will be made which would
impair the rights of a Participant with respect to an Award without that
Participant’s consent or which, without the approval of such amendment within
365 days of its adoption by the Board by the Company’s stockholders in a manner
consistent with Treas. Reg. § 1.422-3 (or any successor provision), would: (i)
increase the total number of Shares reserved for issuance hereunder, or (ii)
change the persons or class of persons eligible to receive Awards.
SECTION 11. Prohibition on Repricing Programs. Neither the Committee nor the
Board shall (i) implement any cancellation/re-grant program pursuant to which
outstanding Options under the Plan are cancelled and new Options are granted in
replacement with a lower exercise or base price per share, (ii) cancel
outstanding Options under the Plan with exercise prices or base prices per share
in excess of the then current Fair Market Value per Share for consideration
payable in equity securities of the Company or (iii) otherwise directly reduce
the exercise price or base price in effect for outstanding Options under the
Plan, without in each such instance obtaining shareholder approval.
SECTION 12. Conditions Upon Grant of Awards and Issuance of Shares.
(a) The implementation of the Plan, the grant of any Award and the issuance of
Shares in connection with the issuance, exercise or vesting of any Award made
under the Plan shall be subject to the Company’s procurement of all approvals
and permits required by regulatory authorities having jurisdiction over the
Plan, the Awards made under the Plan and the Shares issuable pursuant to those
Awards.
(b) No Shares or other assets shall be issued or delivered under the Plan unless
and until there shall have been compliance with all applicable requirements of
Applicable Law, including the filing and effectiveness of the Form S-8
registration statement for the Shares issuable under the Plan, and all
applicable listing requirements of any stock exchange on which Shares are then
listed for trading.
SECTION 13. Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participant to, any party, other than the Company, any
Subsidiary or Affiliate, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution, and such Awards
and rights shall be exercisable during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative. Notwithstanding
the foregoing, the Committee may, in its discretion, provide that Awards or
other rights or interests of a Participant granted pursuant to the Plan (other
than an Incentive Stock Option) be transferable, without consideration, to
immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners. The Committee may attach to such
transferability feature such terms and conditions as it deems advisable. In
addition, a Participant may, in the manner established by the Committee,
designate a beneficiary (which may be a person or a trust) to exercise the
rights of the Participant, and to receive any distribution, with respect to any
Award upon the death of the Participant. A beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional restrictions deemed necessary
or appropriate by the Committee.
SECTION 14. Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount. The minimum required withholding
obligations may be settled with Shares, including Shares that are part of the
Award that gives rise to the withholding requirement. The obligations of the
Company under the Plan will be conditioned on such payment or arrangements and
the Company will have the right to deduct any such taxes from any payment of any
kind otherwise due to the Participant.
SECTION 15. Liability of Company.
(a) Inability to Obtain Authority. If the Company cannot, by the exercise of
commercially reasonable efforts, obtain authority from any regulatory body
having jurisdiction for the sale of any Shares under this Plan, and such
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance of those Shares, the Company will be relieved of any liability for
failing to issue or sell those Shares.





--------------------------------------------------------------------------------





(b) Grants Exceeding Allotted Shares. If Shares subject to an Award exceed, as
of the date of grant, the number of Shares which may be issued under the Plan
without additional shareholder approval, that Award will be contingent with
respect to such excess Shares, on the effectiveness under Applicable Law of a
sufficient increase in the number of Shares subject to this Plan.
(c) Rights of Participants and Beneficiaries. The Company will pay all amounts
payable under this Plan only to the applicable Participant, or beneficiaries
entitled thereto pursuant to this Plan. The Company will not be liable for the
debts, contracts, or engagements of any Participant or his or her beneficiaries,
and rights to cash payments under this Plan may not be taken in execution by
attachment or garnishment, or by any other legal or equitable proceeding while
in the hands of the Company.
SECTION 16. Adjustment; Repayment of Incentive Bonuses. All awards made under
the Plan (whether vested or unvested) are subject to rescission, cancellation or
recoupment, in whole or in part, under any current or future “clawback” or
similar policy of the Company that is applicable to the Participant.
SECTION 17. General Provisions.
(a) The Board may require each Participant to represent to and agree with the
Company in writing that the Participant is acquiring securities of the Company
for investment purposes and without a view to distribution thereof and as to
such other matters as the Board believes are appropriate.
(b) All certificates for Shares or other securities delivered under the Plan
will be subject to such share-transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations and other requirements of
the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other Applicable Law, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
(c) Nothing contained in the Plan will prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required.
(d) Neither the adoption of the Plan nor the execution of any document in
connection with the Plan will: (i) confer upon any employee or other service
provider of the Company or an Affiliate any right to continued employment or
engagement with the Company or such Affiliate, or (ii) interfere in any way with
the right of the Company or such Affiliate to terminate the employment or
engagement of any of its employees or other service providers at any time.
SECTION 18. Effective Date of Plan. The Plan will become effective immediately
prior to the closing of the Company’s initial public offering for which the
Company filed a registration statement with the SEC on April 18, 2012. The
closing of the Company’s initial public offering occurred during the business
day on July 24, 2012, and the effective date of the Plan is the commencement of
the business day on July 24, 2012.
SECTION 19. Term of Plan. Unless the Plan shall theretofore have been terminated
in accordance with Section 10, the Plan shall terminate on the 10-year
anniversary of the effective date, and no Awards under the Plan shall thereafter
be granted.


SECTION 20. Invalid Provisions. In the event that any provision of this Plan is
found to be invalid or otherwise unenforceable under any Applicable Law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.
SECTION 21. Governing Law. The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.
SECTION 22. Notices. Any notice to be given to the Company pursuant to the
provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company’s personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company. Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, five (5) days after the date of mailing by registered
or certified mail.
 





